DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,926,694 Chigawa et al.
1.	Referring to claim 1, Chigawa et al. teaches a board connection structure for mounting an electronic component, (Figure 27 #1), on a wiring board, (Figure 27 #2), comprising: an electrode pad, (Figure 27 #6), provided on the wiring board, (Figure 27 #2), at a position corresponding to a position where an electrode, (Figure 27 #3), of the electronic component, (Figure 27 #1), is to be provided; and a conductive elastic protrusion, (Figure 27 #8 Col. 13 Lines 53-59), formed on the electrode pad, (Figure 27 #6), by patterning, and configured to electrically connect the electrode, (Figure 27 #3), and the electrode pad, (Figure 27 #6).
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
2. 	Referring to claim 2, Chigawa et al. teaches a board connection structure according to claim 1, wherein the elastic protrusion is a resin columnar protrusion having a surface on which a conductive film is deposited, or a columnar protrusion made of a conductive photoresist, (Figure 27 #8 Col. 13 Lines 53-59).
3. 	Referring to claim 3, Chigawa et al. teaches a board connection structure according to claim 1, wherein the electronic component, (Figure 27 #1), is bonded to the wiring board, (Figure 27 #2), by an adhesive layer, (Figure 27 #7), provided around the electrode pad, (Figure 27 #6).
4. 	Referring to claim 4, Chigawa et al. teaches a board connection structure according to claim 3, wherein the adhesive layer is a photosensitive adhesive that is capable of being subjected to patterning by exposure and development, (Figure 27 #7 Col. 14 Line 15 & Col. 17 Lines 15-22).
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,108,210 Chung.

Initially, and with respect to claim 1, the limitation of patterning, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
6. 	Referring to claim 2, Chung teaches a board connection structure according to claim 1, wherein the elastic protrusion is a resin columnar protrusion having a surface on which a conductive film is deposited, or a columnar protrusion made of a conductive photoresist, (Figure 6 #140 Col. 5 Lines 49-67 & Col. 10 Lines 27-33).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,108,210 Chung in view of U.S. Patent Application Publication No. 2017/0045817 Nagoshi et al.
8. 	Referring to claim 4, Chung teaches a board connection structure according to claim 3, but is silent with respect to wherein the adhesive layer is a photosensitive adhesive that is capable of being subjected to patterning by exposure and development.
	Nagoshi et al. teaches a similar device wherein the adhesive layer is a photosensitive adhesive in Paragraph 0084 Lines 33-39.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Nagoshi et al. with Chung because using the adhesive underfill layer that is photosensitive will allow that layer to be used as a permanent mask layer, which would allow for different uses and manufacturing methods as taught by Nagoshi et al. in Paragraph 0084 Lines 33-39.
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0328172 Tischler.

Initially, and with respect to claim 1, the limitation of patterning, note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685;  In re Luck, 177 USPQ 523;  In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue);  In re Fitzgerald, 205 USPQ 594, 596 (CCPA);  In re Marosi et al., 218 USPQ 289 (CAFC);  and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not.  Note that Applicant has burden of proof in such cases as the above case law makes clear.
10. 	Referring to claim 2, Tischler teaches a board connection structure according to claim 1, wherein the elastic protrusion is a resin columnar protrusion having a surface on which a conductive film is deposited, or a columnar protrusion made of a conductive photoresist, (Figure 27 #8 Col. 13 Lines 53-59).

12. 	Referring to claim 5, Tischler teaches a board connection structure according to claim 1, wherein the electronic component is a micro light emitting diode (LED), (Figure 10 #10 and Paragraphs 0008 & 0038). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
13.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a board mounting method for mounting an electronic component on a wiring board by using the board connection structure according to claim 1, comprising the steps of: forming a conductive elastic protrusion by patterning on an electrode pad provided on the wiring board at a position corresponding to a position where an electrode of the electronic component is to be provided; applying a photosensitive adhesive to the wiring board, and then exposing and developing the applied adhesive, to form an adhesive layer around the electrode pad; and positioning the electronic component on the wiring board, and then pressing the electronic component, to electrically connect the electrode of the electronic component and the electrode pad of the wiring board through the conductive elastic protrusion, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/10/21